FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS December 30, 2019
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court



 JAMES C. STRADER,

          Plaintiff - Appellant,

 v.                                                     No. 19-3242
                                               (D.C. No. 5:19-CV-03102-SAC)
 ROGER WERHOLTZ, Secretary of                             (D. Kan.)
 Corrections; KANSAS
 DEPARTMENT OF CORRECTIONS;
 CORIZON; SAM CLINE, Warden, El
 Dorado Correctional Facility; FNU
 SHUBER,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before CARSON, BALDOCK, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      James C. Strader appeals from a series of orders of the United States

District Court for the District of Kansas. The district court dismissed Strader’s

pro se 42 U.S.C. § 1983 civil rights complaint for failure to state a claim; denied

Strader’s numerous motions, which constituted more than 900 pages, as frivolous

and irrelevant; and imposed targeted and narrow restrictions on Strader’s ability

to file additional motions in this particular case. Reading his difficult-to-

understand appellate filings liberally, Strader appears to appeal from all of these

rulings.

      Strader’s brief on appeal does not contain a single meaningful citation to

authority or any meaningful analysis of the propriety of the district court’s

dismissal of his complaint, resolution of his numerous motions, or imposition of

limited filing restrictions. Upon de novo review of the district court’s various

orders, Strader’s appellate brief, and the entire record on appeal, we conclude this

appeal is frivolous and, therefore, Strader is not entitled to proceed on appeal in

forma pauperis.




                                         -2-
      For those reasons set out above, this appeal is DISMISSED pursuant to the

terms of 28 U.S.C. § 1915(e)(2)(b)(i) (providing that a court shall dismiss a

proceeding in forma pauperis if the court determines the action or appeal is

frivolous or malicious).

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                        -3-